IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LEVY BALDANTE FINNEY &                     : No. 126 EAL 2018
RUBENSTEIN, P.C., PETITONER                :
                                           :
                                           : Petition for Allowance of Appeal from
             v.                            : the Order of the Superior Court
                                           :
                                           :
WELLS FARGP BANK, N.A. AND TD              :
BANK, N.A.,                                :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.